DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims

This is in response to Application filed on May 13, 2022 in which claims 21-22, 25 and 31-32 are presented for examination. Claims 23-24, 26-29, 30 and 33-36 have been withdrawn.

Election/Restrictions
Claims 32-36 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Inventions and Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 13, 2022.
Applicant’s interpretation of the Restriction Requirement is correct in designating Group ll as claim 32 and Group lll as claims 33-36.
Applicant has elected Group 1 directed to claims 21-31 and Species Group B as depicted in figures 4 and 12-14. Applicant states claims 21-31 are encompassed within the elected groups. Upon further review of the claims and elected groups, claims 23, 24, 27 and 30 are directed towards the non-elected Species Group A, because Species Group A is directed towards the structure of the strip being sewn to the crown as well as having the first and second fastener elements, as depicted in figures 1-3 for example. Therefore, claims 23, 24, 27 and 30 and any of the dependent claims that rely on these claims are withdrawn by the Examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the below must be shown or the feature(s) canceled from the claim(s).  
1. at least one strip of flexible material having first and second ends attached to the exterior side of the of the hat (claim 1). 
Examiner notes: Applicant’s Specification discloses “Fig. 4 shows still another example, wherein the attachment assembly 16'''comprises a strip 18"' which is defined as an integral portion of the crown portion 12'''”. Examiner suggests that Applicant provide one or more of elected figures 4, 12, 13, and 14 with reference characters showing the first and second ends.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claims 21 and 25 are objected to because of the following informalities:  
Claim 21 recites “the exterior side of the of the hat”, which could read as – the exterior side of the crown portion --, since it appears that “the exterior side of the of the hat” and “the crown portion including…an exterior side” are meant to refer to the same elements, consistent claim language should be maintained throughout a claim and claim dependencies.  
Claim 25 recites “the crown of the hat”, which could read as – the crown portion of the hat --, as recited in claim 21, since it appears that “the crown” and “the crown portion” are meant to refer to the same elements, consistent claim language should be maintained throughout a claim and claim dependencies.  
Appropriate correction is required.
	



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-22, 25, and 31-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 Claim 21 recites “has a length sufficient to extend transversely over a waist belt of at least a medium width”, which is indefinite since it is unclear as to what constitutes “a length sufficient”.
Claim 21 recites “a waist belt”, which is indefinite since it is unclear if “a waist belt” is the same waist belt as previously introduced in line 2.
Claim 21 recites “at least medium width”, which is indefinite since it is unclear as to the metes and bounds of what is considered to be "medium width". For example: medium width relative to what?
Claim 22 recites “a first end of the strip”, which is indefinite since it is unclear if the “a first end of the strip” is referring to the at least one strip with a “first end attached to the exterior side”, previously introduced in claim 21 line 10 or if an additional first end is being introduced. 
All dependent claims are rejected for depending from a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-22, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards (2012/0096626).
Regarding claim 21, Edwards teaches, A securable hat assembly (200, figures 5-7) comprising: a) a waist belt for securing around the waist of a wearer (220 may be secured around the waist of a wearer, [0037], figures 5-7), and b) a hat component (210, [0036], [0037], figures 5-7) comprising a crown portion for covering the wearer's head, the crown portion including an interior side and an exterior side (210 comprises an annotated crown portion for covering the wearer's head, the annotated crown portion including an interior side and an exterior side, annotated figure 5B); a brim portion extending from a lower edge of the crown portion, the brim portion including an interior side and an exterior side (210 comprises a brim portion extending from a lower edge of the annotated crown portion, the annotated brim portion including an interior side and an exterior side, annotated figure 5B); and an attachment assembly for detachably securing the hat to said waist belt when worn on the wearer's waist, the attachment assembly comprising at least one strip of material having first and second ends attached to the exterior side of the of the hat; wherein said at least one strip has a length sufficient to extend transversely over a waist belt of at least medium width (214 for detachably securing 210 to 220 when worn on the wearer's waist, 214 comprising at least one annotated strip of flexible material having annotated first and second ends attached to the exterior side of 210; wherein said at least annotated one annotated strip has a length sufficient to extend transversely over a waist belt of at least medium width, [0036], [0037], annotated figure 6, see also figures 5 and 7).
While Edwards discloses at least one strip of material, see annotated figure 6, Edwards fails to teach at least one strip of flexible material.
Edwards in figures 1-4 discloses “The headwear 110 has an interior surface configured for receiving the wearer's head. In an embodiment, the interior surface and/or outer surface of the headwear 110 are formed of soft and compliant materials such as cotton, wool, or acrylic, for substantially conforming to at least a portion of the wearer's head”, [0025], therefore, the securable hat 110 is made of a flexible material.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the at least one strip of flexible material of Edwards as being a flexible material as taught by Edwards in figures 1-4 in order to provide the hat with a “soft and compliant materials such as cotton, wool… for substantially conforming to at least a portion of the wearer's head”, [0025].

Regarding claim 22, Edwards as combined above teaches, wherein: the at least one strip is formed of fabric; and a first end of the strip is sewn to or continuous with the crown portion of the hat (“The two ends 222 of the restraining device 220, referred to as outermost ends, extend through openings 214 in the headwear 200”, [0037], see also [0039], and as combined above 210 is “formed of soft and compliant materials such as cotton, wool”, [0025], therefore, the at least one annotated strip is formed of fabric; and a first end of the strip is continuous with the annotated crown portion of 210, annotated figure 6, see also figures 5 and 7).

Regarding claim 25, Edwards as combined above teaches, wherein: the attachment assembly includes at least one pair of spaced-apart slits formed in the crown of the hat and defining said at least one strip, said at least one strip comprising an integral portion of material disposed between the two slits (wherein: the attachment assembly includes at least one pair of 214 formed in the annotated crown of 210 and defining said at least one annotated strip, said at least one annotated strip comprising an integral portion of material disposed between 214, [0037], annotated figure 5B).

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Edwards (2012/0096626) in view of Martin (6,237,159).
Regarding claim 31, Edwards as combined above teaches, wherein said attachment assembly includes at least two pair of spaced-apart slits, wherein each said pair of spaced-apart slits defines a flexible strip therebetween (“The two ends 222 of the restraining device 220, referred to as outermost ends, extend through openings 214 in the headwear 200”, [0037], “In another embodiment, one or more openings (not shown) are provided in the back region of the headwear 210”, [0039], therefore, said attachment assembly includes 214 (a pair of spaced-apart slits) and least two additional 214, wherein said pair of 214 defines a flexible strip therebetween (flexible as combined above as taught by 110 of figures 1-4)).
While Edwards discloses “one or more openings (not shown) are provided in the back of 210, Edwards fails to explicitly teach, at least two pair of spaced-apart slits, wherein each said pair of spaced-apart slits defines a flexible strip therebetween.
Martin, a securable hat assembly, Abstract, teaches, at least two pair of spaced-apart slits, wherein each said pair of spaced-apart slits defines a flexible strip therebetween (“Cap 10 comprises a conventional body or crown 12 and visor 14. Disposed in each side of the crown 12 (only one side shown) are vertically oriented buttonholes 16 and 18 which are at least one-fourth of an inch in length. Buttonholes 16 and 18 are formed in the crown 12 in a conventional manner”, Col. 2 ln. 46-51, therefore, 16/18 of the left side and 16/18 on the right side, wherein each 16/18 defines an annotated flexible strip therebetween, annotated figure 1, Examiner notes: 10 is disclosed as “a conventional body or crown 12 and visor 14”, and therefore, each 16/18 define a flexible strip).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the spaced-apart slits of Edwards as being at least two pair of spaced-apart slits as taught by Martin in order to provide an additional security for attachment between the waist belt and the hat since the waist belt would extend through an additional pair of spaced-apart slits. 

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Edwards (2012/0096626) in view of Farls (2,710,639).
Regarding claim 32, Edwards as combined above teaches, A method for retaining a hat on a person's body comprising fastening the hat component of the securable hat assembly of claim 21 (210 is retained on a person’s body and fastens 210, [0036], [0037], figures 5-7); said fastening step comprising a step selected from the group consisting of: a) inserting an end of said waist belt through the attachment assembly component of said securable hat assembly comprising at least one strip of flexible material having a length sufficient to extend transversely over a waist belt of at least medium width, and b) inserting the attachment assembly component of said securable hat assembly comprising at least one strip of flexible material having a length sufficient to extend transversely over said waist belt of at least medium width securely around said waist belt (“The two ends 222 of the restraining device 220, referred to as outermost ends, extend through openings 214 in the headwear 200…A central portion 224 of the restraining device 220 is secured to the outer front or side surface of the headwear 220 by one or more slides 230, allowing the length of the restraining device 120 to be adjusted in a manner similar to that described with regard to FIGS. 1-4”, [0037], therefore, said fastening step comprising a step selected from the group consisting of: a) 222 of 220 is inserted through the attachment assembly component of 200 comprising at least one annotated strip of flexible material (flexible as combined above as taught by 110 of figures 1-4) having a length sufficient to extend transversely over 220 of at least medium width).
While Edwards discloses waist belt 220 with a length that can be adjusted, [0037], Edwards fails to teach, said waist belt worn on said person's waist; wherein said hat component is retained on the person's body.
Farls, a multipurpose bag with spaced-apart slits, figures 1, 2 and 5, teaches, said waist belt worn on said person's waist; wherein said hat component is retained on the person's body (“As shown in Figure 6…the strap 28 may be laced through the button holes 26 in the flap portion 18. When this is done, the strap 28 may be secured around the waist to provide an open waist supported apron bag or utility bag, the use of which is illustrated in Figure 1. The open bag so carried by the waist of the wearer provides an accessible and convenient depository for such household items as clothespins, brushes, dust cloths and the like. The bag when so used as illustrated in Figure 1 is, therefore, extremely useful in performing household chores.”, Col. 3 ln. 55-66, therefore, 28 is worn on said person's waist; wherein 28 is retained on the person's body, figure 5, see also Col. 1 ln. 51-61).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide waist belt of Edwards as being , worn on said person's waist to retain the hat component as taught by Farls in order to provide the user the ability to carry the hat component on their waist, with the additional benefit of being able to use the hat component as a bag that is an accessible and convenient depository for items, Col. 3 ln. 55-66.


    PNG
    media_image1.png
    588
    797
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    396
    544
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    506
    569
    media_image3.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. 5,799,335 by Ethier discloses a hat with a waist belt.
2. 2014/0230129 by Viviani discloses a hat component with two pairs of spaced-apart slits. 
3. D496,146 by Appleberry discloses a hat component with two pairs of spaced-apart slits and a waist belt.
4. 2004/0210982 by Kronenberger discloses a hat component with two pairs of spaced-apart slits, and an object being disposed between the spaced-apart slits.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILLIAN PIERORAZIO whose telephone number is (571)270-0553. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JILLIAN K PIERORAZIO/           Primary Examiner, Art Unit 3732